IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JOHN YOUNG,                           NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-570

DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/


Opinion filed November 3, 2015.

Petition for Writ of Certiorari.

John Young, Pro Se, for Petitioner.

Kenneth S. Steely, General Counsel, and Barbara Debelius, Assistant General
Counsel, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR